Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinner (4502267, 4448014).



[AltContent: connector][AltContent: arrow][AltContent: textbox (The other group ramp features)][AltContent: connector][AltContent: connector][AltContent: textbox (One group ramp features)][AltContent: arrow]
    PNG
    media_image1.png
    344
    414
    media_image1.png
    Greyscale


1. A converging drum for a crop mowing implement, the converging drum comprising: 
a body having an exterior surface and extending along a central longitudinal axis between a first end and a second end (converging drum 13), 

at least one ramp feature attached to and extending radially outward from the exterior surface of the body relative to the central longitudinal axis, and disposed between the first end and the second end of the body (marked up); and 
wherein the at least one ramp feature is arranged to form an acute angle relative to a reference plane disposed orthogonal to the central longitudinal axis (ramp/crop engaging elements 110 are shown above, angle between two solid lines). 

2. The converging drum set forth in claim 1, wherein the acute angle is open toward the defined rotational direction to present a descending ramp operable to direct crop material in a downward direction along the central longitudinal axis (open as shown/taught above). 

3. The converging drum set forth in claim 1, wherein the acute angle is open away from the defined rotational direction to present an ascending ramp operable to direct crop material in an upward direction along the central longitudinal axis (shown/taught above). 

4. The converging drum set forth in claim 1, wherein the at least one ramp feature includes a plurality of ramp features disposed angularly about the central longitudinal axis (shown/taught above). 

st & 2nd groups, of ramp features). 

6. The converging drum set forth in claim 5, wherein each of the first group of ramp features includes the respective acute angle of each ramp feature open toward the defined rotational direction to present a descending ramp operable to direct crop material in a downward direction along the central longitudinal axis (shown/taught above). 

7. The converging drum set forth in claim 6, wherein the first group of ramp features is disposed adjacent the second end of the body (shown/taught above). 

8. The converging drum set forth in claim 4, wherein the plurality of ramp features includes a second group of ramp features (because claim 8 does not depend from a combination of first group of claims, thus cl. 5 meets the claim; and/or the upper ramp portions are considered the 2nd group). 

9. The converging drum set forth in claim 8, wherein each of the second group of ramp features includes the respective acute angle of each ramp feature open away from the defined rotational direction to present an ascending ramp operable to direct crop material in an upward direction along the central longitudinal axis (see cl. 6 & 8 discussion). 

10. The converging drum set forth in claim 9, wherein the second group of ramp features is disposed adjacent the first end of the body (1st & 2nd ends are interchangeable, when the claim does not claim both groups in a combination, see cl. 7 and 8 discussion). 

11. The converging drum set forth in claim 1, wherein: 
the at least one ramp feature includes a first group of ramp features and a second group of ramp features (1st group is considered the lower portion of the ramp / conveying elements, whereas the 2nd group is the upper portion of the ramp, as marked up); 
wherein each of the first group of ramp features is disposed adjacent the second end of the body, and includes the respective acute angle of each ramp feature of the first group of ramp features open toward the defined rotational direction to present a descending ramp operable to direct crop material in a downward direction along the central longitudinal axis (the arrangement is shown/taught above); 
wherein the second group of ramp features is disposed adjacent the first end of the body, and includes the respective acute angle of each ramp feature of the second group of ramp features open away from the defined rotational direction to present an ascending ramp operable to direct crop material in an upward direction along the central longitudinal axis (the arrangement is shown/taught above). 

[AltContent: arrow][AltContent: textbox (Circular segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outwardly extending plate w/ straight inner edge)][AltContent: textbox (Planar wall portion)]
    PNG
    media_image1.png
    344
    414
    media_image1.png
    Greyscale

12. The converging drum set forth in claim 1, wherein the body includes a planar wall portion extending parallel to the central longitudinal axis (marked up). 

13. The converging drum set forth in claim 12, wherein the at least one ramp feature includes a plate having a straight inner edge disposed against the planar wall portion of the body, and wherein the plate extends outward away from the planar wall surface of the body to a curved distal edge (marked up). 



15. The converging drum set forth in claim 1, wherein the acute angle is equal to or less than eighty degrees, and equal to or greater than ten degrees (shown/taught above). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinner (4502267, 4448014), in view of Voler et al (4787196), and vice versa.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Klinner teaches the claimed invention except as noted below:

16. A mowing implement for cutting a crop material, the mowing implement comprising: 

a cutter bar supported by the frame between the inlet zone and the discharge zone, and extending along an axis disposed generally transverse to a direction of travel, the cutter bar including a plurality of spaced apart knife-carrying rotary discs disposed in the work area for rotation about respective vertical axes (while Klinner also shows a cutter bar & blade discs, Voller also teaches an alternate cutter bar with knife carrying discs, see below); 
[AltContent: textbox (Voller teaches the cutter bar claimed)]

    PNG
    media_image2.png
    538
    810
    media_image2.png
    Greyscale


Voller, rolls 17 and 18); 

The converging drum & acute ramp feature are already addressed in Klinner in greater detail:

at least one converging drum attached to one of the frame and the cutter bar, and operable to move crop material laterally along the axis of the cutter bar toward the discharge zone, the at least one converging drum including: 
a body having an exterior surface and extending vertically along a central longitudinal axis between a first end and a second end, wherein the body is configured to rotate about the central longitudinal axis in a defined rotational direction; at least one ramp feature attached to and extending radially outward from the exterior surface of the body relative to the central longitudinal axis, and disposed between the first end and the second end of the body; and 
wherein the at least one ramp feature is arranged to form an acute angle relative to a reference plane disposed orthogonal to the central longitudinal axis. 

17. The mowing implement set forth in claim 16, wherein the acute angle is open toward the defined rotational direction to present a descending ramp operable to direct crop material in a downward direction along the central longitudinal axis (already addressed in Klinner). 

18. The mowing implement set forth in claim 16, wherein the acute angle is open away from the defined rotational direction to present an ascending ramp operable to direct crop material in an upward direction along the central longitudinal axis (already addressed in Killer). 

19. The mowing implement set forth in claim 16, wherein: the at least one ramp feature includes a first group of ramp features and a second group of ramp features; wherein each of the first group of ramp features is disposed adjacent the second end of the body, and includes the respective acute angle of each ramp feature of the first group of ramp features open toward the defined rotational direction to present a descending ramp operable to direct crop material in a downward direction along the central longitudinal axis; wherein the second group of ramp features is disposed adjacent the first end of the body, and includes the respective acute angle of each ramp feature of the second group of ramp features open away from the defined rotational direction to present an ascending ramp operable to direct crop material in an upward direction along the central longitudinal axis (already addressed in Killer). 

20. The mowing implement set forth in claim 16, wherein: the body includes a planar wall portion extending parallel to the central longitudinal axis; the at least one ramp feature includes a plate having a straight inner edge disposed against the planar wall portion of the body, and wherein the plate extends outward away from the planar wall surface of the body to a curved distal edge; and the plate of the at least one ramp feature defines a circular segment having a thickness (already addressed in Klinner).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the crop cutting apparatus of Klinner with the teachings of Voller, because it would not have been outside the skill to use it with an alternate cutting apparatus having conditioning rollers to accelerate drying; 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the converging drum of Voller with the teachings of Klinner, in order to better engage lower lying crops and exert a lifting action for the crop (Klinner, col. 3, ln 24-37).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Moertl (DE 4401500, cited by applicant), in fig 2, teaches ramps (12) that form an acute angle relative to a reference plane disposed orthogonal to the central longitudinal axis of the rotor / drum (2).

Hall et al (8117811, 8117810) teaches the same actuate angle (fig 3, ref 84).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671